Citation Nr: 1720780	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for nephropathy with hypertension.

2.  Entitlement to reinstatement of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Veteran is represented by:  Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in July 2015 and January 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent a VA examination to assess the severity of his nephropathy with hypertension in August 2012, during which the examiner indicated that the Veteran had no symptoms of renal dysfunction, including edema, lethargy, weakness, or a glomerular filtration rate (GFR) of less than 60 cc/min/1.73m2.  

During the October 2015 Board hearing, the Veteran testified that he experienced episodes of weakness and fatigue and noticed a general decline in his overall health over the past five years.  He also submitted private treatment records showing that he was hospitalized in June 2015 for symptoms of dizziness, weakness, and lightheadedness.  Laboratory testing revealed a blood urea nitrogen (BUN) level of 58, GFRs ranging between 25.7 and 48.3, and evidence of acute kidney injury, likely due to prerenal azotemia.  Additionally, a June 2016 VA treatment record shows a new diagnosis of bilateral lower extremity edema.  Given that the most recent VA examination was conducted nearly five years ago, and there is an indication that the Veteran's disability may have worsened since that time, the Board finds that a remand is necessary to provide the Veteran with another VA examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

As the Veteran's claim to reinstate SMC is inextricably intertwined with his increased rating claim for nephropathy with hypertension, it is remanded for contemporaneous adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have recently treated his nephropathy and/or hypertension.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected nephropathy with hypertension.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished     a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

